Citation Nr: 1528788	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-16 881	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel





INTRODUCTION

The Veteran served on active duty from May 1972 to February 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran is currently unemployed and the Veteran has been afforded VA examinations in connection to his claim; however, the Board finds the opinions provided not wholly sufficient as adequate rationale was not provided for the examination opinions dated December 2011, March 2013, and April 2013 which address whether the Veteran's service-connected left wrist ganglion cyst, gastritis, and muscle pain syndrome affect his ability to work.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  

With regard to his service-connected muscle pain syndrome, the Veteran has been diagnosed as having fibromyalgia and seronegative spondyloarthropathy.  Initially, the Veteran's disability was characterized as polyarthralgia, multiple joints involving neck, lumbar region, shoulders, arms, elbows, legs, knees, and hips) and was rated under Diagnostic Code 5009, which rates other types of arthritis.  See Rating Decision dated April 1984.  Currently, that same disability was recharacterized as muscle pain syndrome, probable fibrositis, multiple joints, and is rated under Diagnostic Code 5025 for fibromyalgia.  A medical opinion is necessary in order to determine whether the Veteran's muscle pain syndrome includes either or both diagnosed fibromyalgia and seronegative spondyloarthropathy.
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding entitlement to TDIU.  The file must be made available to and reviewed by the examiner.  

The examiner must opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (muscle pain syndrome, probable fibrositis, multiple joints; gastritis; and left wrist ganglion cyst), either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation with consideration of his educational and vocational history.  

The examiner is asked to identify and address how the symptoms of the Veteran's service-connected disabilities impact his ability to work.  The examiner is also requested to provide an opinion as to whether the service-connected muscle pain syndrome includes either or both diagnosed fibromyalgia and seronegative spondyloarthropathy and whether they are related to each other or separate and distinct disabilities.  Finally, if the examiner is not able to separate out the symptoms related to fibromyalgia and seronegative spondyloarthropathy, he should so state.

The examiner should consider the previous VA examinations and the letters from the Veteran's treating VA physician dated January 2011 and November 2011.  A complete rationale for all opinions expressed and conclusions reached must be provided.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




